Citation Nr: 1641655	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  13-26 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to July 1999.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of the proceeding is associated with the claims file.  

The Board observes that the Veteran submitted evidence pertaining to his claim for an increased rating following the issuance of the June 2013 Statement of the Case, including lay statements from K.H. and C.N.P, a private psychological evaluation completed by Dr. E. Teller, and VA treatment records from the Durham VA Medical Center.  The Board may proceed to adjudicate the claim without initial review by the Agency of Original Jurisdiction (AOJ), where, as here, the Veteran's substantive appeal was filed on or after February 2, 2013, and there is no indication that the Veteran requested initial review by the AOJ.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).  In fact, the Veteran's representative has submitted signed statements indicating that the Veteran waived initial review of this evidence by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board may adjudicate the claim with no prejudice to the Veteran.  See 38 C.F.R. § 20.1304(c) (2015).  

The issue of entitlement to service connection for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDING OF FACT

For the entire appeal period, the preponderance of the evidence shows that the Veteran's PTSD more nearly approximates occupational and social impairment with deficiencies in most areas due to symptomatology such as flashbacks, nightmares, insomnia, anger and irritability, social withdrawal, hypervigilance, a low threshold for adapting to stressful situations, and severe depressed mood, resulting in occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.  


CONCLUSION OF LAW

Throughout the entire appeal period, the criteria for a 70 percent disability rating, but no higher, for the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411.  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Regarding the duty to notify, once a claim of service connection has been granted, the filing of a notice of disagreement with the RO's rating of a disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See 38 C.F.R. § 3.159(b)(3).  Therefore, further VCAA notice is not applicable in the Veteran's claim for a higher initial rating for PTSD.  See id.; see also, e.g., Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that where a claim for service connection has been granted, "the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements," such as the effective date or initial rating).  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim for an initial increased rating for PTSD.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  VA treatment records, a private psychological evaluation, and lay statements have been associated with the record, and there is no indication of outstanding evidence in support of the Veteran's claim.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, the Veteran was afforded a VA psychiatric examination in March 2011.  A review of the examination report indicates that the examiner reviewed the Veteran's service and post-service medical records, conducted an examination of the Veteran, and offered medical opinions based on an interview and evaluation of the Veteran.  The March 2011 VA examination therefore appears to be both thorough and fully adequate.  Particularly when considering the examination report along with other evidence of record, including the Veteran's VA treatment records and the private August 2016 psychological evaluation, the Board finds that an additional medical examination or opinion is not needed to adjudicate the Veteran's claim, as the evidence of record is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").  

As the Veteran has not identified any additional relevant evidence concerning his claim for an increased rating for PTSD, and there is otherwise no indication of outstanding evidence to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for VA to comply with its duty to assist.  


II.  Increased Rating

	Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  

VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Rating Schedule provides that a 30 percent evaluation for PTSD is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms that follow the phrase are not intended to constitute an exhaustive list, but instead are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.  

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of the disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

A Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), which is more commonly referred to as "DSM-IV").  

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A GAF of 61 to 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

A GAF of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  

The Board notes that while VA is to consider an examiner's classification of the level of psychiatric impairment by a GAF score, a GAF score alone is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM-IV, and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015). 

The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  As the Veteran's claim was pending before this date, the amendment is not applicable.  

	Factual Background

Service connection for PTSD was established by an August 2011 rating decision, at which time a 30 percent rating was assigned, effective April 29, 2010, the date of the Veteran's claim for service connection.  During service, the Veteran was deployed to Bosnia for approximately four months as part of a peace-keeping mission, where he heard daily land mine explosions and felt fear associated with being a calvary scout and gunner in a Humvee, and where a sergeant committed suicide at the Veteran's base camp.  

VA primary care and mental health treatment records throughout the appeal period reveal treatment for PTSD.  They detail a variety of PTSD symptomatology, including difficulty falling and staying asleep, in part due to nightmares and auditory hallucinations in which the Veteran reports hearing land mines, people screaming, and gunfire outside of his apartment; frequent mood swings triggered by co-workers' behavior; paranoia; avoidance behavior, particularly toward large groups; hypervigilance, especially upon hearing loud noises; and multiple symptoms of depression, including anhedonia and depressed mood; and poor appetite.  The Veteran's VA treatment records reveal that he has been prescribed Sertraline, Mirtazapine, and Risperidone; however, there has been inconsistent use of medication due to the Veteran's concerns about the effects of the medications given his variable work schedule.  GAF scores in the Veteran's VA mental health treatment records range from 55 to 63.  

On examination in March 2011, the Veteran reported that he had memories of his stressors approximately four days per week, military-themed nightmares five times per week with physiological arousal (sweating, becoming clammy, racing heart), and flashbacks on one or more days per week, during which the Veteran reported smelling gas, seeing flashes of light, and hearing land mines exploding.  The Veteran was noted to have daily sleep deprivation (approximately three hours per night) due to difficulty falling and staying asleep.  The Veteran reported that daily sleep deprivation interfered with his daily activity by making him feel unsafe until he would return home, as he felt fatigued at times when driving.  

The Veteran reported that he did not talk to anyone about his military experiences, that he kept a distance from co-workers, that he did not interact with others, and that he avoided people in general, but especially in crowds.  He discussed being easily startled at work and becoming "snappy" when people irritate him.  The Veteran reported verbal and physical aggression toward family members when he first returned from his deployment, but stated that he managed to stop the aggression by not talking.  The examiner noted that with respect to marital and family relationships, the Veteran was never married, and a seven-year relationship with a female partner ended in 2008 due to arguing and the Veteran's drinking.  The Veteran has a daughter who was born in 1997; the report indicates that after his discharge, he saw her every day for six months, but she then moved to New York with her mother, after which he saw her every six months.  The Veteran stated he had close contact with siblings that were still living; he was living with one brother, and he had intermittent contact with another brother.  

At the time of the examination, the Veteran had two full-time jobs, one at the Honda plant and another at the U.S. Postal Service.  The Veteran reported working two jobs due to a fear of being laid off as a temporary employee for the U.S. Postal Service, but the examiner noted that working two jobs might have served as an avoidant strategy.  

The examination report noted that the Veteran started drinking daily once he left Bosnia, sometimes as much as 12 beers and a fifth of liquor.  The Veteran reported that he continued to drink approximately one to five beers on given nights, but he denied any problems related to alcohol use.  The Veteran had no history of suicidal attempts, ideations, plans, or gestures; he also had not homicidal ideations.  The examiner noted that the Veteran had been prescribed Sertraline, for which there was some non-adherence given his work schedule.  

On physical examination, the Veteran's attitude toward the examiner was noted to be hesitant and uncomfortable at first, but he gradually became articulate, and the examiner indicated that he appeared forthright.  His speech was soft and minimal, and his affect was sombre.  His mood was described as shifty and variable; the examiner identified some mood swings and indication of being "snappy."  The Veteran's attention was noted to be good, and his orientation was intact as to person, time, and place.  His thought process was logical and linear.  His judgment and insight were described as fair to moderate, and he was able to maintain minimum personal hygiene.  The examiner noted no problems with activities of daily living such as household chores, bathing, grooming, and dressing.  The Veteran's remote, recent, and immediate memory was intact.  

Psychometric assessments were administered.  The Veteran's Beck Depression Inventory II score was 32, which was consistent with severe depressive symptoms.  The examiner indicated that of the categories assessing depression, loss of interest and irritability were the most significant for the Veteran.  

The examiner found that the Veteran met the full DSM-IV criteria for PTSD related to the two above-noted stressors with intrusive, avoidant, and hypervigilant symptoms.  His Axis I diagnosis was PTSD, depressive disorder NOS, r/o alcohol abuse.  His GAF score was 50.  The examiner referenced recent VA treatment records, such as a February 2011 treatment record noting that the Veteran's symptoms were "relatively well-controlled," but stressed that it appeared that the Veteran's symptoms varied and negatively affected his daily functioning.  She also provided that it was also more likely than not that the Veteran's PTSD symptoms were severe and appeared to be causing significant impairment in both social and occupational functioning since leaving the military.  In addition to stressing the Veteran's snappiness and irritability in the work setting, the examiner noted that the Veteran's isolative behavior and distancing from others was likely to continue given safety and trust issues.  The examiner provided that the Veteran's current and past sleep problems were prominent and appeared to be influenced by multiple factors, including PTSD.  The examiner provided that while the Veteran's nightmares caused the Veteran to wake up and have difficulty returning to sleep, working two 40-hour jobs back-to-back also contributed to fatigue.  The examiner also indicated that the Veteran's current alcohol use may be underestimated and secondary to PTSD symptoms and may contribute to sleep and fatigue difficulties through a rebound effect.  

At the July 2016 Board hearing, the Veteran reported feeling angry and depressed, and he discussed other symptoms, such as difficulty sleeping.  The Veteran stated that he was working at the U.S. Post Office 40 hours per week as a sales associate and that he occasionally calls out sick due to his depression, but not very often because he does not have "too many days that [he] can call in."  He offered testimony regarding difficulty going out and being around others.  He testified that he isolates himself from co-workers because he is afraid of getting into altercations.  He stated that he has had problems at work related to verbal altercations and suggested that although he has not faced any disciplinary action at work due to verbal altercations, he has been sent to "counselling."  The Veteran denied ever threatening to harm anyone, but he did note that verbal altercations with his brother have turned into physical confrontations "a few times."  The Veteran reported difficulty maintaining romantic relationships and suggested that he avoided relationships to avoid arguing.  

The Veteran stated that he has crying spells four to five times per month and flashbacks associated with his PTSD three to four days out of the week, during which he becomes very scared, attempts to get away from people, sweats, and experiences increased heart rate.  The Veteran reported sleeping four hours per night and that he has difficulty maintaining attention and concentration.  The Veteran gave examples of going to get something on the second floor of his house but forgetting what he went upstairs for, forgetting P.O. Box numbers that customers tell him at work, and suddenly forgetting stamp prices on occasion when he is at work.  The Veteran also indicated that he has suicidal thoughts up to three to four times per week.  The Veteran stated that he was not currently receiving treatment or taking medication for his condition.  While the Veteran has received treatment at VA in the past, he indicated that he did not consider it helpful.  

Private clinical psychologist E. Teller completed a psychological evaluation of the Veteran in August 2016.  The evaluation notes that the Veteran lives with his brother and that he occasionally speaks with his eighteen-year-old daughter who lives in New York with her mother.  The evaluation provides that in 2014, the Veteran was charged with domestic violence assault; the Veteran reported that an old girlfriend came to his house without permission and started a fight with him.  

The Veteran completed a Beck's Depression Inventory-II assessment for depressed mood and anxiety.  His responses resulted in a score of 49, which placed him within the severely depressed range on the questionnaire.  He reported numerous symptoms of depression, including mood swings and frequent irritability with low threshold for stress.  He admitted to "snapping at others" on a daily basis in addition to road range incidents while driving.  He admitted to having issues with anger management and reported that he can become hostile and irritable with little provocation, which has resulted in difficulty maintaining effective personal relationships.  Dr. Teller noted a recent altercation with a former girlfriend.  The Veteran endorsed items indicating that he feels hopeless, disappointed in himself, and worthless compared to other people.  He reported symptoms of restlessness, indecisiveness, low energy, poor concentration, and insomnia.  There were no noted suicidal ideations.  

The Veteran also completed a PTSD Checklist, Civilian Version.  According to Dr. Teller, the results indicated that he is currently experiencing severe symptoms of PTSD.  The evaluation provides that since he was in Bosnia, the Veteran has had flashbacks of traumatic experiences approximately three to four times per week; the flashbacks include hearing what sounds like a Humvee radio and land mines exploding outside of his home, particularly at night.  The flashbacks can be set off by multiple triggers, such as loud noises.  The Veteran reported one that occurred when someone dropped a pallet at work, which resulted in a loud banging noise.  The Veteran denied experiencing any other hallucinations or delusions.  The evaluation notes that the Veteran has insomnia and that approximately four times per week, he awakens during the night, sometimes having nightmares of traumatic events.  Dr. Teller wrote that the Veteran has been "quite hypervigilant," noting that although there are three bedrooms on the second floor of the home in which he lives with his brother, the Veteran sleeps in the basement because it is surrounded by bricks, which makes him feel more secure.  

Dr. Teller provided that due to the Veteran's frequent hostility, irritability, and social withdrawal, he has had interpersonal conflicts with co-workers and supervisors and has had to take days off of work due to his psychiatric symptoms. Dr. Teller noted that the Veteran missed two days of work in the month preceding the evaluation due to his depression and anxiety.  

The report notes that with respect to alcohol use, the Veteran reported that he "slowed down" after a DWI incident in 2009, that he no longer drinks liquor, and that he currently consumes a six-pack of beer on a daily basis.  Dr. Teller wrote that it was apparent that the Veteran resorted to alcohol use as a form of self-medication and that it was not a causative factor of his psychiatric impairments.  He also pointed out that the Veteran's PTSD and depression symptoms began during the Veteran's service in Bosnia, which was prior to any excessive alcohol use, and that his symptoms have persisted to the present time.  

The evaluation details that the Veteran sought psychiatric treatment at VA and was prescribed medication.  Dr. Teller noted that although the Veteran attempted to ameliorate his symptoms though treatment at VA, he unfortunately did not benefit from psychopharmalogical invention and has not been able to engage in psychotherapy.  Dr. Teller provided that because he has not found psychiatric treatment helpful in managing his symptoms, the Veteran's prognosis was not good for any substantial symptom improvement in the future.  The Axis I diagnosis was PTSD, rule out alcohol use disorder, and his current GAF score was 55.  Dr. Teller provided that in his medical opinion, the earliest date that the description of symptoms and limitations in the report applied was April 2010.  The Board also notes that the evaluation report states that there was no indication of malingering by the Veteran.  

The record also includes undated lay statements that were submitted in July 2016 from K.H. and C.N.P.  K.H., a companion, wrote about the Veteran's difficulty expressing his emotions and tendency to become angry over the "smallest of issues."  K.H. also wrote about the Veteran isolating himself and having frequent nightmares.  C.N.P., a co-worker of approximately eight months, wrote about the Veteran's "negative attitude" and frequent anger at work.  

	Analysis

Upon careful review of the evidence of record, including objective medical evidence and lay statements of record, the Board finds that the type and degree of symptomatology more nearly approximates a 70 percent disability rating for the entire appeal period.  Both the March 2011 examiner and Dr. Teller characterized the Veteran's PTSD as "severe" and assigned GAF scores of 50 and 55, respectively.  The Veteran's psychiatric symptoms during the course of the appeal have consisted of flashbacks three to four times per week, nightmares up to four times per week, insomnia/difficulty sleeping, anger and irritability, social withdrawal, hypervigilance, a low threshold for adapting to stressful situations, and severe depressed mood.  Given the Veteran's noted isolative behavior, anger and irritability in the work environment, and history of interpersonal conflicts, and the examiners' conclusions regarding the severity of the Veteran's social impairment due to his PTSD, the record suggests an inability to establish and maintain effective relationships.  In addition to the general consistency between the VA examiner's and Dr. Teller's findings, the Board finds significant that based on his evaluation and review of pertinent medical evidence, Dr. Teller opined that the description of the Veteran's symptoms of, and limitations posed by, PTSD applied as early as April 2010.  

The Board acknowledges that there have been some instances during the rating period when the Veteran's PTSD was not noted to be as severe as reflected in the March 2011 examination report and August 2016 psychiatric evaluation.  For instance, some VA treatment records include GAF scores as high as 63 and note that the Veteran reported his PTSD symptoms were under "relatively good control."  However, as reflected in an April 2010 VA treatment record and the March 2011 report, the Veteran can be hesitant and uncomfortable in discussing his symptoms with treating providers and is gradually forthcoming upon questioning.  Moreover, the VA examiner specifically noted that while the Veteran's VA treatment records noted that his symptoms were reported to be "relatively well-controlled," his symptoms were more likely than not severe and appeared to be causing significant impairment in both social and occupational functioning.  As the VA examination report and private psychological evaluation were based on multiple psychometric assessments and thorough interviews of the Veteran, the findings in the March 2011 examination report and August 2016 psychological evaluation greatly outweigh VA treatment records that provide no indication of a comprehensive assessment of the Veteran's condition.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  Thus, resolving doubt in favor of the Veteran, the Board finds that the evidence of record supports a 70 percent rating for the entire appeal period.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.130, Diagnostic Code 9411; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990); Mauerhan, 16 Vet. App. 436; see also 38 C.F.R. § 3.344(a) (providing that VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension).  

However, the Board finds that a disability rating greater than 70 percent is not appropriate for any period of time on appeal because the record does not indicate that the Veteran's PTSD has caused total social and occupational impairment.  Although the Veteran has a serious disability due to PTSD, he exhibits few of the symptoms that are noted to warrant a 100 percent disability rating.  For instance, the Veteran does not have gross impairment of thought process or communication, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), or disorientation as to time or place.  The Board notes that while the Veteran indicated at the hearing that he sometimes contemplates suicide up to four times a week, this statement is greatly outweighed by the March 2011 VA examination report, August 2016 psychological evaluation, and VA treatment records indicating no suicidal ideations.  Specifically, the Veteran's isolated statement regarding suicidal thoughts does not indicate persistent danger of hurting himself given the lack of indication of suicidal ideations in the objective medical evidence of record and inconsistency with the Veteran's own previous reports.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Additionally, although the Veteran has asserted that he has some difficulty with memory, such as forgetting stamp prices at work, there is no indication of memory loss that is severe enough to support a finding of total occupational and social impairment, such as memory loss for names of close relatives, the Veteran's own occupation, or the Veteran's own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Finally, the record reflects that although the Veteran's PTSD causes significant occupational impairment, the Veteran continues to maintain full-time employment, and the record does not otherwise suggest that the disability results in total occupational impairment.  As such, the Veteran's symptoms appear to more closely approximate those for a 70 percent rating, but they do not rise to the level required for a 100 percent rating, as the record does not show that they result in total occupational impairment.  

In summary, when resolving all doubt in favor of the Veteran, a 70 percent disability rating for the entire period on appeal contemplates the frequency, severity, and duration of the Veteran's PTSD symptoms.  The 70 percent rating assigned is based on all of the evidence of record rather than any isolated medical finding or assessment of level of disability.  See 38 C.F.R. § 4.126(a).  However, as set forth above, the evidence of record does not show total occupational and social impairment to warrant a 100 disability rating for PTSD; significantly, although the Veteran's PTSD causes occupational impairments, the Veteran is nevertheless able to maintain full-time employment.  Accordingly, his PTSD symptoms do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 100 percent disability level.  

	Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).  

The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated periods of hospitalization so as to render the regular schedular standards impractical.  See id.; see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  38 C.F.R. § 3.321(b)(1).  

In determining whether an extraschedular rating might be warranted, VA must compare the level of severity and symptomatology of the service-connected disability with the established criteria under the Rating Schedule.  If the criteria reasonably describe a claimant's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the criteria set forth in the Rating Schedule reasonably describe the Veteran's disability level and symptomatology pertaining to his PTSD.  The Veteran's disability is manifested by symptoms such as flashbacks three to four times per week, nightmares up to four times per week, insomnia/difficulty sleeping, anger and irritability, social withdrawal, hypervigilance, a low threshold for stress, and severe depressed mood.  The 70 percent rating assigned contemplates these impairments.  As such, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate.  Consequently, referral for extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  


ORDER

For the entire appeal period, a 70 percent rating, but no higher, is warranted for PTSD, subject to the regulations governing the payment of monetary benefits.  


REMAND

The Veteran contends that he is entitled to service connection for bilateral pes planus.  Before a decision can be reached on his claim, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Although the Veteran was afforded a VA examination in March 2011, another examination is necessary to decide the Veteran's claim.  The March 2011 examiner gave a diagnosis of bilateral pes planus.  The examiner noted that the Veteran had asymptomatic pes planus on entrance into service and that it was most likely exacerbated while on active duty.  Since the March 2011 VA examination, VA primary care treatment records, such as those dated in September 2015 and April 2016, include assessments of "foot pain due to flat feet (congenital)."  

The Board notes that for VA compensation purposes, congenital or development defects are not considered diseases or injuries.  See 38 C.F.R. §§ 3.303(c), 4.9.  Thus, in general, service connection may not be granted for congenital or developmental defects.  See 38 C.F.R. § 3.303(c).  However, under certain circumstances, service connection may be warranted for congenital or developmental diseases, as opposed to defects.  See VAOPGCPREC 82-90; see also 38 C.F.R. § 3.306.  Additionally, service connection may be granted for any additional disability that results where a congenital or developmental defect is subject to, or aggravated by, a superimposed disease or injury.  See VAOPGCPREC 82-90.  In light of this background and history, a VA examination that addresses whether the Veteran's pes planus is a congenital defect or disease is required on remand.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (providing that once VA undertakes an effort to provide an examination, it must ensure the examination was adequate).  

Accordingly, the case is REMANDED for the following action:

1.	Afford the Veteran a VA examination with an appropriate medical examiner to determine the nature and etiology of his claimed bilateral pes planus disability.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  

All tests and studies deemed necessary by the examiner should be performed, and all clinical findings should be reported in detail.  

After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion as to the following inquiries:

a)	Indicate whether the Veteran's bilateral pes planus constitutes: (i) a congenital or developmental disease, (ii) a congenital or developmental defect, or (iii) an acquired disease or injury.  

In rendering such opinion, the examiner should, at a minimum, consider and address the VA treatment records noted above that include assessments of "foot pain due to flat feet (congenital)."  

For VA purposes, the term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs, and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPGCPREC 82-90.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  See id.  

b)	If the examiner opines that the Veteran's bilateral pes planus is a congenital or developmental defect, he or she should opine as to whether the Veteran now has any additional disability due to an in-service disease or injury superimposed upon such congenital or developmental defect.  

c)  If the examiner opines that the Veteran's bilateral pes planus is a congenital or developmental disease, or an acquired disease or injury, he or she should opine as to whether the disease or injury clearly and unmistakably underwent no permanent increase in severity as a result of active service.  

The examiner should be advised that "clear and unmistakable" evidence means with a much higher degree of certainty than "as likely as not" or "very likely."

A complete rationale should be provided for any opinion expressed.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

2.	After completing the above development and any other action deemed necessary, re-adjudicate the Veteran's claim.  If the benefit sought is not granted, furnish the Veteran and his representative a Supplemental Statement of the Case after affording the requisite time period to respond.  The matter(s) should then be returned to the Board for appropriate appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that any claim that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


